Citation Nr: 1609231	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  05-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of July 2010 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO, which is the agency of original jurisdiction (AOJ), denied service connection for sleep apnea in the July 2010 decision and denied service connection for PTSD in the April 2015 decision.

The Board remanded the sleep apnea claim on September 16, 2015 for the AOJ to schedule him for the hearing.  Of record is a September 29, 2015 letter addressed to the Veteran from the AOJ informing him that his appeal had been certified to the Board and the Board would contact him when it received his records.  There is no that any hearing was scheduled.  However, in a written statement received at VA in February 2016, and signed by the Veteran in January 2016, the Veteran stated that he wanted to cancel his request for a hearing.  The hearing request is therefore withdrawn.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current obstructive sleep apnea had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The report of a March 2010 VA sleep study shows that the Veteran was diagnosed with obstructive sleep apnea.  The current disability element of service connection is therefore met.  

VA sleep clinic initial evaluation notes, from August 2010, document that the Veteran had a history of snoring and daytime sleepiness.  It also documents that the sleep study was done because of snoring, stopping breathing, and being tired while driving.  In July 2014, the RO received a document entitled Continuity of Care Document showing that the primary care physician was "C.S.," M.D. and listing medical professionals as "performers," including two physicians.  The document is from the Baptist Health Sleep Clinic.  There is an entry for April 2014, which, in pertinent part, provides the following:  

The patient was diagnosed with OSA [obstructive sleep apnea] after getting out of the military; however, he reports that symptoms of snoring and daytime sleepiness began while in the military.  The patient is requested that the sleep clinic complete a Sleep Apnea Disability Benefits Questionnaire for VA benefits, after his sleep study.  It is as likely as not that the patient had sleep apnea prior to release from the military.  

Submitted to VA in September 2012 is a document from the Mayo Clinic entitled Obstructive sleep apnea.  It states that the most noticeable sign of obstructive sleep apnea is snoring.  However, it is important to note that the simple fact that a Veteran snored in service many years ago does not mean, or even suggest, the Veteran has this problem. 

Also associated with the claims file are statements, received at the RO in March 2014, from laypersons providing fact evidence.  "I.W.," who identifies himself as knowing the Veteran since 1985, reported that he, like the Veteran, had military service in the 1990s.  I.W. stated that the Veteran had complaints of snoring, choking in his sleep, and sleep disturbance during service.  In another document, "A.B." stated as follows:  

I have known [the Veteran] since were children.  I grew up in the same house with him and have never known him to snore or be short of breath while sleeping.  We joined the Army together and both of us were stationed together at Fort Hood and Germany.  Three years later in Germany at a relative's house, I notice how [the Veteran] was snoring very loud.  This had taken me by surprise because I had never heard him snore before.  It had gotten so loud that I had to move to another room.  

The Veteran's service personnel records document that he served at Fort Hood from October 1980 to August 1982 followed by service in Germany from 1982 to January 1985.  

These reports provide evidence of in-service onset of snoring, a symptom that gave rise to the sleep study that revealed obstructive sleep apnea.

Service treatment records do not include any findings of sleep apnea or reports of snoring or of daytime sleepiness.  The Veteran completed reports of medical history in March 1987 and in April 1994.  In those reports he checked options for numerous listed symptoms, including the option that he had never had frequent trouble sleeping or such respiratory symptoms as asthma or shortness of breath.  

The Board has weighed the absence of statements regarding symptoms of snoring or daytime sleepiness against the Veteran's own statements and those of A.B. and I.W.  Although there are no reports of daytime sleepiness of snoring during service, the lack of such reports does not outweigh the post service reports of snoring during service.  The reports of medical history denying frequent trouble sleeping and respiratory conditions are not particular probative as what led to the sleep study were complaints of daytime sleepiness and snoring, not difficulty sleeping or shortness of breath.  The Board therefore finds the evidence in equipoise as to symptoms of sleep apnea with onset during active service.  The statement from private physicians in 2014 links the Veteran's current sleep apnea to his reports of snoring and daytime sleepiness present during service.  From this evidence the Board concludes that the nexus element is met.  In light of recent ambiguous nonpresidential decisions from the Veteran's Court, further development of this case is simply not merited. 

It is noted that in a statement received by VA in February 2016, the Veteran contended that VA had not met its duty to assist by providing a medical examination with regard to the sleep apnea claim.  It is also noted that there are statements raising the question as to whether service connection is warranted on a secondary service connection theory of entitlement that would also potentially trigger the duty to provide an examination.  Although VA has not provided the examination, the medical evidence already discussed is sufficient to adjudicate the claim of entitlement to service connection for sleep apnea on a direct basis, via 38 C.F.R. § 3.303(a), so there is no duty to provide the examination as to establishing service connection.  As the Board is granting service connection for sleep apnea any error that VA may have made with regard to the duties to notify and assist the Veteran in substantiating this claim did not result in prejudice to the Veteran and no further discussion as to these duties is necessary.  Again, further development of this issue is would simply delay the case many years. 

In summary, as all elements are met, the Board must grant the Veteran's appeal as to entitlement to service connection for sleep apnea.  

ORDER

Service connection for obstructive sleep apnea is granted.  


REMAND

In a rating decision dated March 9, 2015 the RO denied service connection for PTSD.  On March 20, 2015, VA received the Veteran's notice of disagreement (NOD) with that decision.  The record does not show that the AOJ has furnished a statement of the case (SOC) in response to the NOD.  The Board must remand the PTSD service connection claim for the AOJ to furnish the SOC.  See 38 C.F.R. § 19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish an SOC to the Veteran in response to his April 20, 2015 NOD with the March 9, 2015 rating decision in which the AOJ denied service connection for PTSD.  Return the case to the Board only if he properly perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


